Per Curiam:

This appeal is from a conviction under the prohibitory liquor law for maintaining a nuisance.
The certified transcript from the office of the collector of internal revenue was admissible in evidence. (The State v. Shook, 75 Kan. 807, 90 Pac. 234; Topeka v. Stevenson, 79 Kan. 394, 99 Pac. 589.) The criticism of instructions relative to reasonable doubt and presumption of innocence is answered in The State v. Bridges, 29 Kan. 138, The State v. Medley, 54 Kan. 627, 39 Pac. 227, and The State v. Patton, 66 Kan. 486, 71 Pac. 840.
A variance between the place described in the information and that shown by the evidence is suggested in the brief, but does not appear from the abstract. The criticism of the instructions is that they are unnecessarily full covering matters not appearing in the *976evidence, but no prejudice to the rights of the appellant or cause of serious complaint appears. The evidence justified the verdict and the judgment is affirmed.